Citation Nr: 0119171	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-08 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from August 1963 to August 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Milwaukee, Wisconsin Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The record reflects that the appellant sought service 
connection for a psychiatric disorder by application received 
in December 1995.  The claim was denied by rating decision 
dated in March 1996.  In June 1996, the appellant forwarded a 
copy of an amendment to his report of separation from the 
Armed Forces, reflecting that he is the recipient of the 
Combat Action Ribbon.  After further development of the 
claim, service connection for PTSD was granted by rating 
decision dated in January 1997, and a 10 percent disability 
evaluation was assigned, effective the date of receipt of the 
appellant's claim.  

In May 1997, the appellant filed a Notice of Disagreement, 
challenging the established disability rating for his 
psychiatric disorder.  The appellant thereafter continued to 
advance his contention that the assigned disability rating 
did not adequately reflect the severity of his symptoms.  
Thus, the appellant's claim has been in continuous appellate 
status since his initial application was received in December 
1995.

However, the RO construed the appellant's May 1997 Notice of 
Disagreement as a new claim.  The record reflects that in 
February 2000, the assigned disability rating was increased 
to 50 percent.  In granting the increase, the RO applied the 
revised Schedule for Rating Disabilities, effective November 
7, 1996.  Compare 38 C.F.R. 4.130 (2000) and 38 C.F.R. § 
4.132 (1996). 

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g), can be 
no earlier than the effective date of that change.  In part, 
the General Counsel held that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).  
The General Counsel's opinion is binding on the Board.   38 
U.S.C.A.
§ 7104(c); 38 C.F.R. § 14.507.

Given that the appellant's claim has thus been in continuous 
appellate status, the  RO must apply the Court's decision in 
Karnas to this matter.  

The Board has considered whether it would be appropriate for 
it to address the Karnas issue during this review.  However, 
because the record is incomplete and will also be remanded 
for the other development as is directed below, consideration 
of the Karnas issue without the necessary development would 
likely prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas, supra.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard, supra.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the appellant 
and his representative and ascertain 
if the appellant has received any VA, 
non-VA, or other medical treatment for 
the disorder at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate 
them with the claims folder.  

2. The appellant should be afforded a VA 
examination, to be conducted by an 
appropriately qualified physician, to 
ascertain the severity of his service-
connected PTSD.  The claims folder 
should be made available to the 
examiner for review in conjunction 
with the examination.  

3. The appellant should be afforded a VA 
social and industrial survey to assess 
the appellant's employment history and 
day-to-day functioning.  A written 
copy of the report should be inserted 
into the claims folder.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  In addition to the Karnas 
decision as is outlined above, the RO 
must also apply the decisions of the 
U.S. Court of Appeals for Veteran's 
Claims in:

Fenderson v. West, 12 Vet. App. 119 
(1999); [When a veteran's disability 
rating claim has been in continuous 
appellate status since the original 
assignment of service-connection, the 
evidence to be considered includes all 
evidence proffered in support of the 
original claim] and; 

AB v. Brown, 6 Vet. App. 35 (1993); 
[Absent a waiver, a claimant seeking a 
disability rating greater than 
assigned will generally be presumed to 
be seeking the maximum benefit allowed 
by law and regulation, and that a 
claim remains in controversy where 
less than the maximum available 
benefits are awarded].  

If less than the maximum benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





